Citation Nr: 1033249	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for 
diabetes mellitus, type II.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In that 
decision, the RO, in part, denied the Veteran's claim for a 
disability rating higher than 20 percent for the service-
connected diabetes mellitus and denied entitlement to a TDIU. 

In his February 2008 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a hearing before a Veterans Law 
Judge of the Board at the RO.  The RO sent him a letter in April 
2010 indicating the requested hearing had been scheduled for June 
10, 2010.  He failed to appear for the hearing and has not 
explained his absence or requested to reschedule his hearing.  As 
such, the Board deems his hearing request withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

During the Veteran's most recent VA examination in March 
2006, he complained of tingling and numbness in the feet 
as well as vision problems and hypertension, all claimed 
as secondary to the diabetes mellitus.  In the June 2010 
Informal Hearing Presentation to the Board, the Veteran's 
representative requested that these issues be considered 
informal claims of service connection on a secondary 
basis.  As such, the matters are referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


	(CONTINUED ON NEXT PAGE)




REMAND

Diabetes-Increased Rating Claim

In July 2004, the RO granted the Veteran's claim for service 
connection for diabetes mellitus and assigned an initial 
disability rating of 20 percent, effective July 13, 2003.  In 
November 2005, the Veteran filed a claim, essentially asserting 
his diabetes mellitus was worse because he was started on insulin 
injections, and his insulin had increased.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913.  Under this code, a 20 percent rating is assigned 
if the diabetes requires insulin and a restricted diet, or where 
oral hypoglycemic agents and a restricted diet are required.  The 
next higher rating of 40 requires insulin, a restricted diet, and 
regulation of activities.  An even higher 60 percent rating is 
assigned when the diabetes requires insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

The Court has held that, in order to demonstrate a regulation of 
activities, "medical evidence" is required to show that both 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase 
"regulation of activities" means "avoidance of strenuous 
occupational and recreational activities."  Camacho, 21 Vet. App. 
at 362 (quoting 38 C.F.R. § 4.119, DC 7913 (defining the term 
within the criteria for a 100-percent rating)).

At the time of the initial grant of service connection in July 
2004, an examination noted specifically that the Veteran did not 
have regulation of activities due to the diabetes mellitus, but 
rather, his activities were restricted primarily due to his 
obesity, and hip and knee pain.  The initial 20 percent rating 
assigned at that time was based on the Veteran's restricted diet 
and need for oral medication.  The examiner specifically 
indicated that the Veteran's activities were not regulated.  

The Veteran filed his claim for increase in November 2005.  He 
specifically claimed that his diabetes had worsened, evidenced by 
the need for insulin.  Indeed, a March 2006 examination report 
noted the Veteran's required use of insulin, which was not shown 
at the time of the previous examination in 2004.  However, the 
need for insulin, alone, without a regulation of activities, does 
not meet the criteria for the next higher, 40 percent rating for 
diabetes mellitus.  

Unfortunately, the examiner in March 2006 never addressed the 
issue of whether the Veteran's diabetes mellitus was manifested 
by a regulation of activities.  Significantly, however, the 
Veteran reported to the examiner that he had to quit his 
occupation of truck driver because his feet grew numb, his eyes 
blurred, and he had to make frequent stops to go to the bathroom, 
all because of the diabetes.  The Veteran also reported that he 
got lost during his routes because he was forgetful.  The Veteran 
maintains that he ran off the road from falling asleep at the 
wheel.  Finally, the Veteran asserts that he passed out because 
of high blood sugars and low blood sugars.  While these 
assertions, if found credible, may support a claim for a TDIU, it 
remains unclear as to whether the Veteran's diabetes results in a 
regulation of activities.  As such the March 2006 examination is 
inadequate for the purpose for which it was administered.  VA is 
obligated to provide an adequate examination once it chooses to 
administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Thus, because the Veteran was provided with an 
examination in March 2006, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to ascertain the current 
severity of the service-connected diabetes mellitus, and in 
particular, to determine whether there is a regulation of 
activities such that the criteria are met for the assignment of 
the next higher, 40 percent rating.  That was not accomplished 
with respect to the March 2006 VA examination.  

In light of the foregoing, the matter must be remanded to the RO 
to schedule the Veteran for another VA examination to determine 
the severity of the diabetes mellitus, and in particular, whether 
there is a regulation of activities.  



TDIU

To establish entitlement to a TDIU due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration 
may be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for 
an award of TDIU.  When a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned where a veteran has a single 
service-connected disability that is rated as 60 percent 
disabling or more; or when there are two or more disabilities, at 
least one disability is rated at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 percent 
or more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  For the purpose of one 60 
percent disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be considered as 
one disability.  See 38 C.F.R. § 4.16(a).  

The Veteran's schedular disability rating does not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  

Here, service connection has been established for posttraumatic 
stress disorder (PTSD) rated as 50 percent disabling, diabetes 
mellitus rated as 20 percent disabling, and erectile dysfunction 
rated as noncompensable, so he has a combined rating of 60 
percent.  38 C.F.R. § 4.25.  Consequently, he does not meet the 
threshold minimum rating requirements of § 4.16(a) for 
consideration of a TDIU.

If, however, as here, a Veteran does not meet these required 
percentage standards set forth in 38 C.F.R. § 4.16(a), he still 
may receive a TDIU on an extra-schedular basis if it is 
determined he is unable to secure or follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must determine whether there are 
circumstances in this case, apart from any non-service connected 
conditions and advancing age, which would justify a total rating 
based on unemployability.  See Van Hoose; see also Hodges v. 
Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 
395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1MR, Part IV [ii.2.F.24.d], defines the term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the Veteran resides."  Also, in Faust v. 
West, 13 Vet. App. 342 (2000), the Court defined "substantially 
gainful employment" as an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the Veteran 
actually works and without regard to the Veteran's earned annual 
income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
And in this context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  "It 
is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant."

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may 
be considered as unemployable upon termination of employment that 
was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected disabilities, 
alone, must be sufficiently severe to cause unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is deserving of this extra-schedular consideration 
since the February 2005 VA vocational rehabilitation report 
indicates his service-connected disabilities -particularly his 
PTSD, when considered in light of his level of education and 
occupational training and experience, render him incapable of 
obtaining or retaining substantially gainful employment.  See 38 
C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The report provides that based on a review of the Veteran's 
medical records and the present evaluation, the severity of his 
symptoms limits his ability to process work procedures and 
instructions that are required in competitive employment.  It 
provides that in addition, the emotional lability prevents him 
from getting along with co-workers without distracting them or 
exhibiting behavioral extremes and these severe psychiatric 
problems prevent the Veteran from being able to meet the demands 
of work on a sustained basis in a competitive work environment.  
It also provides that these severe symptoms have been present for 
over 12 consecutive months, are chronic in nature, and have an 
extremely poor prognosis for improvement.  And it specifically 
provides that because of his low educational background, job 
history with unskilled to semi-skilled type work, the Veteran is 
not employable nor is he feasible for vocational rehabilitation 
due to the severity of his psychiatric problems (PTSD) and the 
poor prognosis for recovery.

Moreover, the March 2006 general medical examination report notes 
the Veteran's assertions that he is unemployable due to his 
service-connected diabetes mellitus.  The Veteran reported to the 
examiner that he had to quit his twenty plus-year occupation of 
truck driver because his feet grew numb, his eyes blurred, and he 
had to make frequent stops to go to the bathroom, all because of 
the diabetes.  The Veteran also reported that he got lost during 
his routes because he was forgetful.  The Veteran maintains that 
he ran off the road from falling asleep at the wheel.  Finally, 
the Veteran asserts that he passed out because of high blood 
sugars and low blood sugars.  

The Board acknowledges the record includes the Social Security 
Administration's determination that the Veteran is unemployable 
by virtue of several conditions -including both service-connected 
and nonservice-connected disabilities.  However, while this 
supports the finding that the Veteran is unemployable, it is 
insufficient in and of itself to warrant a finding that the 
Veteran is or is not unemployable due to his service-connected 
disabilities, separate and apart from these other nonservice-
connected disabilities.  The SSA report does not make this 
distinction; so it is of limited probative value.

Importantly, the regulations do not allow the Board to assign an 
extra-schedular rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
Although Floyd dealt only with ratings under § 3.321(b)(1), the 
analysis in that opinion would appear to apply also to TDIU 
ratings under § 4.16(b), as well, in view of that section's 
similar requirement of referral to the Director of VA's 
Compensation and Pension Service and Court precedents requiring 
consideration of § 4.16(b) when the issue is raised in an 
increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 
570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

As a result, a referral of the TDIU claim to the Director of the 
VA Compensation and Pension Service for extra-schedular 
consideration is warranted.  The authority to assign extra-
schedular ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation and 
Pension Service, and not the Board, in the first instance.  
Therefore, the correct course of action for the Board, where it 
finds that entitlement to an extra-schedular evaluation may be 
present, is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:


1.  With appropriate authorization from the 
Veteran, obtain and associate with the claims 
file all private treatment records showing 
treatment for the diabetes mellitus since 
March 2006.  Also, obtain and associate with 
the claims file all VA records pertinent to 
the claim on appeal since March 2006.

2.  Schedule the Veteran for a VA examination 
for his diabetes mellitus.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination.  
Any tests or studies that are deemed 
necessary should be done.  A history 
should be obtained and any additional 
hospitalizations for diabetes mellitus, since 
March 2006, noted.  The examiner should 
report all current manifestations of diabetes 
mellitus in detail.  The examiner should 
express an opinion, with a complete 
explanation, as to whether the Veteran needs 
to avoid strenuous occupational and 
recreational activities because of his 
service-connected diabetes mellitus.  In 
addition, the examiner should opine as to 
whether the Veteran's assertions regarding 
his reported blurred vision, memory loss, 
frequent urination, etc. are consistent with 
the objective findings on examination.  The 
examiner should also opine as to whether it 
is at least as likely as not (a 50 percent or 
higher probability) that the Veteran's 
diabetes mellitus prevents him from engaging 
in substantially gainful employment based on 
his employment history and educational 
background.  A complete rationale for all 
opinions is requested.  

3.  After all development has been conducted, 
refer the TDIU claim to the appropriate 
department officials under 38 C.F.R. § 
4.16(b) for extraschedular consideration.

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. B. Cryan
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




